In a proceeding pursuant to CPLR article 78 to review disciplinary sanctions imposed against the petitioner, he appeals from a judgment of the Supreme Court, Dutchess County (Nicolai, J.), dated June 23, 1983, which dismissed the proceeding.
Judgment vacated, on the law, without costs or disbursements, determination confirmed and proceeding dismissed on the merits.
Since petitioner contends that the determination of the respondent, made after a hearing, was not supported by substantial evidence, the matter should have been transferred to this court for determination in the first instance (CPLR 7804, subd Eg]). The case having finally reached this court, we treat it as though it had been properly transferred and dispose of all the issues de novo (Matter of Kincaide v Coughlin, 86 AD2d 893, app dsmd 57 NY2d 682, and authorities cited therein).
We have examined the record under review, determine that there was sufficient evidence of a chain of custody therein and find the determination to be supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-182). The other issues raised by petitioner have been reviewed and have been found to be without merit. Niehoff, J. P., Boyers, Lawrence and Eiber, JJ., concur.